 Case 3:18-cv-00093-L-BH Document 40 Filed 02/18/21                    Page 1 of 2 PageID 288



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

ANTHONY MINOR, ID # 47451-177,                    §
                                                  §
                 Petitioner,                      §
v.                                                §    Civil Action No. 3:18-CV-93-L-BH
                                                  §       Criminal No. 3:13-CR-415-L(1)
UNITED STATES OF AMERICA,                         §
                                                  §
                 Respondent.                      §

                                              ORDER

       On January 21, 2021, the comprehensive and well-written Findings, Conclusions and

Recommendation of the United States Magistrate Judge (“Report”) (Doc. 36) was entered in this

case, recommending that the court dismiss with prejudice this habeas action under 28 U.S.C. § 2255

and Petitioner’s ineffective assistance of counsel claims (trial and appellate counsel). The magistrate

judge further determined that Petitioner’s request for an evidentiary hearing should be denied.

Petitioner filed objections to each of the findings and conclusions in the Report, which were

docketed on February 9, 2021 (Doc. 39).

       After considering Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate, Set-aside, or

Correct Sentence and amendment to that motion (Docs. 2, 29) (collectively, “Motion”), the file,

record in this case, and Report, and having conducted a de novo review of that portion of the Report

to which objection was made, the court determines that the findings and conclusions of the

magistrate judge are correct, and accepts them as those of the court. Accordingly, the court

overrules Petitioner’s objections; denies his Motion and request for an evidentiary hearing (Docs.

2, 29); and dismisses with prejudice this habeas action and all claims asserted by Petitioner.



Order – Page 1
 Case 3:18-cv-00093-L-BH Document 40 Filed 02/18/21                                 Page 2 of 2 PageID 289



       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the magistrate judge’s report filed in

this case. In the event that a notice of appeal is filed, Petitioner must pay the $505 appellate filing

fee or submit a motion to proceed in forma pauperis on appeal.

       It is so ordered this 18th day of February, 2021.



                                                                _________________________________
                                                                Sam A. Lindsay
                                                                United States District Judge




       *
           Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                 (a)       Certificate of Appealability. The district court must issue or deny a certificate of
       appealability when it enters a final order adverse to the applicant. Before entering the final order, the
       court may direct the parties to submit arguments on whether a certificate should issue. If the court
       issues a certificate, the court must state the specific issue or issues that satisfy the showing required
       by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
       may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
       motion to reconsider a denial does not extend the time to appeal.

                 (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
       appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
       court issues a certificate of appealability.

Order – Page 2
